Citation Nr: 0432792	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether service connection should 
be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1981 to 
September 1984.  His DD 214 also lists three years of prior 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claim of entitlement to 
service connection for a low back disability.  Jurisdiction 
over the appeal has since been transferred to the Pittsburgh, 
Pennsylvania VA RO. 

The veteran testified before the undersigned at a May 2004 
hearing at the RO. A transcript of that hearing is of record.

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been completed.

2.  In a January 2001 unappealed rating decision, the RO 
denied the veteran's application to reopen his claim for 
service connection for a low back disability.

3.  The evidence received since the January decision includes 
evidence that is not cumulative or redundant of the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

4.  A chronic low back disability originated in service.

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a low back 
disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  A low back disability was incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it are 
applicable to the appellant's claim to reopen.  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen.  Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

B.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Entitlement to service connection for a low back disability 
was initially denied on the merits by Board decision of March 
1987, on the basis that a low back disorder present in 
service resolved prior to discharge without residuals.  The 
veteran's attempt to reopen his claim was last finally denied 
in a January 2001 rating action. The evidence of record at 
that time included no medical opinion that a current low back 
disability was etiologically related to service.

The evidence received since the January 2001 rating action 
includes a March 2001 letter from the veteran's private 
physician expressing his opinion that it is more likely than 
not that the veteran's current back disability resulted from 
an injury sustained in a fall during service.  This statement 
is not cumulative or redundant of the evidence previously of 
record, and is so significant that it must be considered to 
fairly consider the merits of the veteran's claim.  
Accordingly, it is new and material and reopening of the 
claim is in order.  

II.  Reopened Claim

A.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

B.  Factual Background

As a preliminary matter, the Board notes that no further 
development is required under the VCAA or the implementing 
regulations because the Board has found the evidence 
currently of record to be sufficient to substantiate the 
veteran's reopened claim.

With respect to the merits of the claim, the Board notes that 
a 1977 enlistment examination disclosed that the veteran's 
back was normal.  The veteran was treated in October 1979 for 
complaints of back pain after slipping on steps, and a sharp 
pain in the lower back when he bent over to retrieve his car 
keys.  The assessment was low back strain, and he was treated 
with muscle relaxants.  Two weeks later, the back strain was 
noted to be resolving.  An October 1979 physical therapy 
record notes that there was palpable tenderness at the 
posterior superior iliac spine area bilaterally, residual 
tenderness and no radiation or radicular pain.  Further 
treatment was with progressive home exercises.

He was treated again in July 1982 for back pain.  Examination 
showed decreased range of motion and acute low back pain.  He 
was treated with muscle relaxants and restricted from lifting 
over five pounds.  A subsequent consultation note shows 
complaints of acute low back pain.  There was localized 
tenderness, right greater than left in the sacroiliac region 
with occasional radiating discomfort.  Hip flexion and 
straight leg raising were negative.  The diagnosis was acute 
low back strain.

A September 1984 separation examination, for release from 
duty on other medical disability grounds, disclosed no back 
abnormality.

In response to his October 1986 claim for service connection 
for back disability, the veteran was afforded a VA 
examination in January 1987.  He reported sustaining an 
injury in service in the lumbar area, with resulting 
difficulty with bending and lifting.  The diagnosis was mild 
lumbar paraspinal muscle strain.  

June 1997 VA outpatient treatment notes show complaints of 
excruciating back pain for two weeks.  The area was noted to 
be very tender, with negative neurological symptoms and 2+ 
DTR's bilaterally.  X-rays of the lumbosacral spine were 
noted to be negative.

A July 1997 magnetic resonance imaging (MRI) of the lumbar 
spine showed L4-5 left paracentral herniated disk 
superimposed on an underlying diffuse disk bulge, causing 
severe spinal stenosis and bi-foraminal narrowing; right 
paracentral herniated disk at L5-S1 causing moderate spinal 
stenosis and bi-foraminal narrowing. 

At a September 1997 VA examination, the veteran reported 
military service from 1977 to 1981, and reenlistment from 
1981 to 1984.  He reported sustaining a low back injury in 
service, and that in 1983, the pain had worsened such that he 
could no longer lay flat.  He was under no current treatment.  
The diagnosis was bulging of disc at L3-L4 with facet 
arthropathy, ligamentum laxity, and spinal stenosis.  At L4-
L5 there were right paracentral herniated nucleus pulposus 
and spinal stenosis.

In a June 2000 letter, Herbert G. Kunkel, Jr., MD, noted that 
the veteran reported injuring his back and neck in service 
when he slipped and fell on wet steps, and developed sciatic 
nerve pain in his lower extremity.  VA had recommended 
surgery and the veteran wanted a second opinion.  It was 
noted that the veteran's work involved very little lifting, 
and he had a Velcro back support.  The impression was chronic 
neck and low back pain and lumbar herniated discs at the L5-
S1 and L4-L5 levels. 

In a March 2001 letter, Dr. Kunkel stated that based upon his 
examination of the veteran and his review of the veteran's 
military records, it was his objective opinion that it was 
more likely than not the veteran's current low back 
disability is due to injury sustained in a fall in service.  

The veteran was afforded another VA examination in February 
2003.  The examiner also reviewed the veteran's claims file.  
The impression was chronic lumbosacral strain with possible 
underlying disc herniation at L4-5 and L5-S1, with some 
apparent spinal stenosis.  The VA examiner opined that a fall 
with a direct blow to the back is an uncommon cause of 
chronic back strain, and is not a cause of spinal stenosis.  
He stated that spinal stenosis is a chronic degenerative 
process due to years of wear and tear including the veteran's 
athletic activities and lifting weights.  The examiner opined 
that the records are not conclusive that this fall is the 
sole cause of the veteran's back problems, and it is unlikely 
that the veteran's fall caused spinal stenosis, but it is 
possible that it had a minor role in exacerbating an 
underlying back problem.  The examiner also indicated that in 
his experience it was unlikely that the fall would have 
caused permanent long-term low back problems.  He indicated 
that it was possible that it had a minor contributory role to 
an underlying back problem but was not the cause of 
longstanding chronic lumbosacral strain with underlying 
degenerative spinal stenosis.

In various statements, most recently in a May 2004 video 
conference hearing before the undersigned, the veteran 
testified that he has had chronic back symptoms since 
service.

C.  Analysis

Service medical records confirm that the veteran experienced 
low back symptoms in service.  Although evidence of a low 
back disorder was not found on the service separation 
examination, the veteran filed a claim for service connection 
for low back disability approximately two years after service 
and was found to have lumbar muscle strain on the initial VA 
examination in January 1987.  There is no evidence of a post-
service injury resulting in the lumbar strain in January 
1987.  Moreover, the veteran has testified to a continuity of 
low back symptoms following his discharge from service, and 
the Board has found the veteran's testimony to be credible.

The VA physician who examined the veteran and his claims 
folders in February 2003 has provided a medical opinion 
against the veteran's claim.  The Board has not found this 
opinion to be particularly persuasive because the examiner 
failed to adequately address the veteran's allegation of a 
continuity of symptomatology following service, the fact that 
the veteran filed a claim for service connection relatively 
close to his discharge from service, and the fact the lumbar 
strain was diagnosed on the initial VA examination 
approximately two years after discharge.  The veteran's 
private physician has provided an opinion supporting the 
claim.  Although he did not explain the rationale for the 
opinion, he did state that the opinion was based upon a 
review of the veteran's military records and his examination 
of the veteran.  In the Board's opinion, the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, the claim will be granted.  


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for a low back disability is granted.

Entitlement to service connection for low back disability is 
granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



